849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Medhi SAGHAFI, Plaintiff-Appellant,v.The PORTAGE COUNTY AIRPORT AUTHORITY;  Daniel Maglio,Individually and In His Official Capacity as Manager of thePortage County Airport, and His Successors In Office;Daniel T. Taussig, In His Official Capacity as President ofthe Portage County Airport Authority, and His Successors InOffice;  Joseph M. Sorboro, Donald D. Sprott, Gordon L.Jennings, and Irene Roth, In Their Official Capacities asMembers of the Portage County Airport Authority and TheirSuccessors In Office, Defendants-Appellees.
Nos. 86-4125, 87-3744.
United States Court of Appeals, Sixth Circuit.
June 13, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.
PER CURIAM.


1
After having considered the arguments advanced on appeal, and after having reviewed the record, we conclude that the district court's order entered on August 7, 1986 dismissing Medhi Saghafi's complaint for failing to state a claim upon which relief could be granted and the district court's order entered on April 3, 1987 awarding attorneys' fees under 42 U.S.C. Sec. 1988 to the defendants as prevailing parties should be affirmed.  We hereby adopt the reasoning accompanying the respective orders.